               Case 1:19-cv-05123-ALC Document 1 Filed 05/31/19 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
MARCO BERROCAL d/b/a BOURNE CO.,                                         :
                                                                             Case No. 19 Civ. 5123
                                                  Plaintiff,            :

                                                                             COMPLAINT AND
                             - against -                                :    DEMAND FOR JURY TRIAL

                                                                        :

SHEET MUSIC NOW, INC.,                                                  :

                                                   Defendant.            :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

          Plaintiff Marco Berrocal d/b/a Bourne Co. (“Bourne”), by his attorneys Smith, Gambrell

& Russell, LLP, as and for its Complaint against Defendant Sheet Music Now, Inc. (“Sheet

Music Now”) alleges as follows:

          1.        This is an action for (i) copyright infringement under the U.S. Copyright Act and

the Berne Convention for Protection of Literary and Artistic Works (the “Berne Convention”) for

damages and injunctive relief, (ii) breach of contract, and (iii) an accounting.

                                           JURISDICTION AND VENUE

          2.        This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 (federal

question) and 1338 (copyright claim). This Court has supplemental jurisdiction over claims in

this action under 28 U.S.C. § 1367 (claims so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy).

          3.        Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(a) because (i)

Sheet Music Now sells infringing sheet music over the internet to customers based in the

Southern District of New York, (ii) a substantial part of the events or omission giving rise to the




                                                                                                     SGR/20909502.2
            Case 1:19-cv-05123-ALC Document 1 Filed 05/31/19 Page 2 of 15



claims occurred in the Southern District of New York, and (iii) Sheet Music Now causes

infringing sheet music to be sold to customers through retail outlets in the Southern District of

New York.

                                         THE PARTIES

       4.       Plaintiff Marco Berrocal is a resident of the State of New Jersey, and conducts

business under the name of Bourne Co. at 35 West 45th Street, Floor 2, New York, New York

10036. Bourne is the successor-in-interest to Irving Berlin, Inc.

       5.       Upon information and belief, Defendant Sheet Music Now is a corporation

organized and existing under the laws of the State of California with its principal place of

business in Los Altos, California.

       6.       Upon information and belief, Sheet Music Now is the successor in interest to

Online Sheet Music, Inc. (“OSMI”).

       7.       Upon further information and belief, OSMI was a corporation organized and

existing under the laws of the State of California with its principal place in Los Altos, California

that filed for dissolution on or about January 31, 2018.

                     FACTS COMMON TO ALL CAUSES OF ACTION

Bourne

       8.       Bourne is a publisher of sheet music and one of the largest privately held

international music publishers in the world. Bourne also is one of the leading international music

publishers in the world. Bourne was established in 1919 and its catalog includes thousands of

titles. Bourne is engaged in the business of licensing the distribution and sale of musical

compositions in sheet music.




                                                 2
                                                                                      SGR/20909502.2
            Case 1:19-cv-05123-ALC Document 1 Filed 05/31/19 Page 3 of 15



       9.       Bourne is the exclusive owner of the copyright to the musical compositions (The

Dwarfs’ Marching Song) “Heigh-Ho” and Heigh Ho (the Dwarf’s Marching Song) (collectively,

the “Heigh-Ho Work”). The U.S. Copyright Office registration numbers for the Heigh-Ho Work

are EU 159464, R 363000, EP 67125, and R 363001. Bourne is currently, and at all relevant

times has been, the sole proprietor of all rights, title and interest in and to the copyright in the

Heigh-Ho Work.

       10.      Bourne is the exclusive owner of the copyright to the musical composition

Whistle While You Work (the “Whistle While You Work Work”). The U.S. Copyright Office

registration numbers for this composition are R 338345, EP 66037, and R 352606. Bourne is

currently, and at all relevant times has been, the sole proprietor of all rights, title and interest in

and to the copyright in the “Whistle While You Work Work.”

       11.      Bourne is the exclusive owner of the copyright to the musical composition I’m

Wishing (“I’m Wishing Work”).         The U.S. Copyright Office registration numbers for this

composition are EU 156561, R 353830, EP 66038, and R 353831. Bourne is currently, and at all

relevant times has been, the sole proprietor of all rights, title and interest in and to the copyright

in the I’m Wishing Work.

       12.      Bourne is the exclusive owner of the copyright to the musical composition No

Man Is An Island (“No Man Is An Island Work”). The U.S. Copyright Office registration

numbers for this composition are E unpub. 222953, R 685523, EUNP 222953, and R 678438.

Bourne is currently, and at all relevant times has been, the sole proprietor of all rights, title and

interest in and to the copyright in the musical composition No Man Is An Island Work.

       13.      Bourne is the exclusive owner of the copyright to the musical composition With A

Smile and a Song (“With A Smile and a Song Work”). The U.S. Copyright Office registration



                                                  3
                                                                                         SGR/20909502.2
          Case 1:19-cv-05123-ALC Document 1 Filed 05/31/19 Page 4 of 15



numbers for this composition are EU 143385, R 338894, EP 66040, and R 353235. Bourne is

currently, and at all relevant times has been, the sole proprietor of all rights, title and interest in

and to the copyright in the musical composition With A Smile and a Song Work.

       14.     Together the Heigh-Ho Work, the Whistle While You Work Work, the I’m

Wishing Work, the No Man Is An Island Work, and the With A Smile and a Song Work are

referred to as the “Works.”

Sheet Music Now

       15.     Sheet Music Now is a company that offers sheet music for sale online in a variety

of genres.

       16.     Sheet Music Now is engaged in the business of distributing sheet music on a

digital basis directly to consumers, and through a dealer network on a retail basis.

       17.     Sheet Music Now markets sheet music to musicians of various levels of skill on

several different instruments.

       18.     Sheet Music Now’s webpage states, “We provide the music industry’s most

extensive selection of fully licensed legal digital sheet music available online.”

The License and Distribution Agreement

       19.     Bourne and OSMI entered into a license and distribution agreement, dated as of

January 23, 2013 (the “Licensing Agreement”). A true and correct copy of the Licensing

Agreement is annexed to this Complaint as Exhibit “1”.

       20.     Pursuant to the Licensing Agreement, Bourne licensed to OSMI the non-exclusive

right to exploit Bourne’s share of the sheet music rights in and to numerous musical

compositions, including each of the Works.




                                                  4
                                                                                         SGR/20909502.2
          Case 1:19-cv-05123-ALC Document 1 Filed 05/31/19 Page 5 of 15



        21.     Pursuant to the Licensing Agreement, OSMI was authorized to exploit the

musical compositions, including the Works, by interactive and non-interactive methods. In

return, OSMI would pay Bourne royalties for this right.

        22.     Pursuant to the Licensing Agreement, its term “shall continue for a period of one

(1) year commencing on [January 23, 2013]. At the end of the Term, the Agreement shall

automatically renew calendar year by calendar year unless terminated by [Bourne] at the end of

the calendar year by giving [Sheet Music Now] at least thirty (30) calendar days written notice.”

        23.     Pursuant to Paragraph 4(a) of the Licensing Agreement, during the term of the

Licensing Agreement, Bourne provided OSMI “the non-exclusive right to exploit sheet music

rights in and to Licensor Compositions on a digital basis only (‘Digital Print’) through wholesale

and retail channels; those electronic Digital Print files are sometimes referred to herein as

‘Digital Print Files.’”

        24.     Paragraph 7(a) of the Licensing Agreement provides that “[w]ith respect to the

sale of the Digital Print Files, [OSMI] shall credit (i) 50% of the Gross Receipts to [Bourne] with

respect to every copy of the particular digital file.”

        25.     Paragraph 8 of the Licensing Agreement requires OSMI to provide Bourne with

an accounting concerning royalty payments. OSMI was to provide this accounting biannually

and OSMI was to pay Bourne the monies it owed to Bourne pursuant to the statements.

        26.     Paragraph 8 of the Licensing Agreement further requires OSMI to keep and

maintain true accurate records and books of account for a period of not less than three (3) years.

        27.     Paragraph 13 of the Agreement provides that if OSMI breaches any covenant or

fails to perform any of its obligations under the Licensing Agreement, Bourne has the right to

terminate the agreement upon written notice. The Licensing Agreement also provides OSMI



                                                   5
                                                                                      SGR/20909502.2
         Case 1:19-cv-05123-ALC Document 1 Filed 05/31/19 Page 6 of 15



with a cure period to remedy the breach, and such termination shall become effective unless

OSMI completely remedies the failure or breach within the cure period.

       28.    Upon termination of the Licensing Agreement, all royalties become immediately

due and payable; no advances against royalties shall be repayable; and the balance of any

minimum royalty become immediately due and payable.

       29.    Pursuant to Paragraph 18 of the Licensing Agreement, “Any use of the Musical

Compositions outside the terms hereof or after the expiration of the terms hereof is unauthorized

and is an infringement of the Copyright in the Musical Compositions and may be subject to civil

or criminal prosecution pursuant to the terms of U.S. Copyright Laws.”

OSMI and Sheet Music Now Fail to Pay Bourne Royalties As
Required By the Licensing Agreement

       30.    On May 4, 2018, Bourne notified OSMI, by letter, that it had not received a

royalty payment from OSMI since July 1, 2016 (the “May 4 Letter”). The May 4 Letter reads,

“[i]n accordance to Paragraph 13 of [the Licensing Agreement], if we do not receive our

royalties within fifteen (15) days from the date of this letter (that is, May 19, 2018), we will

consider [the Licensing Agreement] terminated and will avail ourselves of all rights and

remedies provided for in [the Licensing Agreement].”

OSMI and Sheet Music Now Fail to Provide Bourne with
Royalty Statements As Required By the Licensing Agreement

       31.    In response to the May 4 Letter, Bourne received a check from Sheet Music Now,

dated May 4, 2018 for $202.18 (the “Check”). Neither Sheet Music Now nor OSMI provided

Bourne with any royalty statements explaining this payment.

       32.    Specifically, OSMI and Sheet Music Now failed to provide Bourne with the

information required by Paragraph 8 of the Licensing Agreement.



                                               6
                                                                                    SGR/20909502.2
         Case 1:19-cv-05123-ALC Document 1 Filed 05/31/19 Page 7 of 15



       33.     As a result, Bourne was unable to determine whether the Check represented the

full payment of royalties due to it under the terms of the Licensing Agreement.

Bourne Terminates the Licensing Agreement and Notifies OSMI and
Sheet Music Now That Their Continued Exploitation of the Licensed
Compositions, Including the Works, Must Cease and Desist

       34.     By letter dated May 14, 2018 (the “May 14 Letter”), Bourne wrote to OSMI,

stating that it received a check for $202.18 but (i) it did not know whether that check represented

the full payment of its royalties from July 1, 2016, and (ii) it was unable to ascertain for which

compositions the check accounted.

       35.     In the May 14 Letter Bourne again invoked the termination provisions of the

Licensing Agreement, providing OSMI and Sheet Music Now with notice to cure, and in the

event a cure did not occur, the Licensing Agreement would terminate. Bourne also demanded

that it be provided with royalty statements pursuant to the terms of the Licensing Agreement.

       36.     Neither OSMI nor Sheet Music Now remedied the breaches set forth in the May 4

Letter or the May 14 Letter.

       37.     Neither OSMI nor Sheet Music Now have provided Bourne with the royalty

statements that Bourne requested.

       38.     Accordingly, on July 9, 2018, Bourne notified OSMI and Sheet Music Now, by

letter (the “Cease and Desist”) that, among other things:

               a. The breaches of the Licensing Agreement were not remedied within the 15

                   day cure period provided for in the Licensing Agreement and as a result, the

                   Licensing Agreement terminated, as of May 19, 2018.




                                                7
                                                                                     SGR/20909502.2
         Case 1:19-cv-05123-ALC Document 1 Filed 05/31/19 Page 8 of 15



               b. Any and all use or exploitation of the musical compositions that Bourne

                     Licensed to OSMI pursuant to the Licensing Agreement (the “Formerly

                     Licensed Works”) constitutes copyright infringement.

               c.    OSMI and Sheet Music Now must cease and desist any and all use or

                     exploitation of the Formerly Licensed Works.

               d. OSMI and Sheet Music Now must discontinue any and all sales of the

                     Formerly Licensed Works.

       39.     The Cease and Desist identified the Formerly Licensed Works by song, artist and

category. The Formerly Licensed Works include each of the Works.

Sheet Music Now Ignores the Cease and Desist Letter and Continues
to Distribute, Reproduce and Publicly Display the Formerly Licensed
Works on a Digital Basis, Without Bourne’s Consent or Authorization

       40.     Attorneys for OSMI and Sheet Music Now confirmed their receipt of the Cease

and Desist Letter.

       41.     Attorneys for OSMI and Sheet Music Now also assured counsel for Bourne that

remedial actions would be taken to address the issues raised in the Cease and Desist Letter.

       42.     No such remedial actions were taken.

       43.     By letter dated August 22, 2018 (the “August 22 Letter”) Bourne again wrote to

OSMI and Sheet Music Now demanding, among other things, that they cease and desist any and

all use or exploitation of the Formerly Licensed Works and provide Bourne with an accounting.

       44.     The August 22 Letter also advised OSMI and Sheet Music Now that their

“failure to take any action to cease and desist from [their] infringing activity despite formal

notice thereof constitutes willful copyright infringement.”




                                                 8
                                                                                     SGR/20909502.2
         Case 1:19-cv-05123-ALC Document 1 Filed 05/31/19 Page 9 of 15



       45.    As of May 2, 2019, Sheet Music Now still offers for distribution sheet music to

the Heigh-Ho Work on a digital basis to the public through its website. See Exhibit “2”. As of

May 27, 2019, Sheet Music Now continues to effectuate sales to residents of New York of the

sheet music to the Heigh-Ho Work.

       46.    As of May 2, 2019, Sheet Music Now still offers for distribution sheet music to

the Whistle While You Work Work on a digital basis to the public through its website. See

Exhibit “3”. As of May 27, 2019, Sheet Music Now continues to effectuate sales to residents of

New York of the sheet music to the Whistle White You Work Work.

       47.    As of May 2, 2019, Sheet Music Now still offers for distribution sheet music to

the I’m Wishing Work on a digital basis to the public through its website. See Exhibit “4”. As

of May 27, 2019, Sheet Music Now continues to effectuate sales to residents of New York of the

sheet music to the I’m Wishing Work.

       48.    As of May 2, 2019, Sheet Music Now still offers for distribution sheet music to

the No Man Is An Island Work on a digital basis to the public through its website. See Exhibit

“5”. As of May 27, 2019, Sheet Music Now continues to effectuate sales to residents of New

York of the sheet music to the No Man Is An Island Work.

       49.    As of May 2, 2019, Sheet Music Now still offers for distribution sheet music to

the With A Smile and a Song Work on a digital basis to the public through its website. See

Exhibit “6”. As of May 27, 2019, Sheet Music Now continues to effectuate sales to residents of

New York of the sheet music to the With A Smile and a Song Work.

       50.    By offering copies of sheet music to the Works for sale to the public, Sheet Music

Now is reproducing and distributing the Works without license or authorization from Bourne.




                                              9
                                                                                   SGR/20909502.2
           Case 1:19-cv-05123-ALC Document 1 Filed 05/31/19 Page 10 of 15



        51.      By hosting the Works on its website, Sheet Music Now is displaying the Works

publicly without license or authorization from Bourne.

        52.      Sheet Music Now has actual knowledge that it has no right to exploit the Works.

        53.      Bourne’s copyright notice appears on each of the Works that Sheet Music Now is

offering for sale on its Website. See Exhibits 2-6.

        54.      Paragraph 18 of the Licensing Agreement provides Sheet Music Now with actual

knowledge that it has no right to continue to exploit the Works.

        55.      The copyright registrations to the Works provide Sheet Music Now with

constructive knowledge that they have no right to exploit the Works.

                                  FIRST CAUSE OF ACTION
           Direct Copyright Infringement With Request For Attorneys’ Costs and Fees
                                  17 U.S.C. §§ 106, 504 and 505

        56.      Bourne repeats and realleges the allegations contained in paragraphs 1 through 56

hereof as if fully set forth herein.

        57.      Bourne is the registered copyright owner of each of the Works.

        58.      Pursuant to 17 U.S.C. § 106(1), Bourne has the exclusive right to reproduce

copies of each of the Works.

        59.      Pursuant to 17 U.S.C. § 106(3), Bourne has the exclusive right to distribute copies

of each of the Works to the public by sale of other transfer of ownership, or by rental, lease or

lending.

        60.      Pursuant to 17 U.S.C. § 106(5), Bourne has the exclusive right to display each of

the Works publicly.




                                                 10
                                                                                       SGR/20909502.2
           Case 1:19-cv-05123-ALC Document 1 Filed 05/31/19 Page 11 of 15



          61.   Sheet Music Now has reproduced and distributed to the public complete copies of

each of the Works by sale of other transfer of ownership, or by rental, lease or lending on its

website.

          62.   Sheet Music Now has displayed complete copies of each of the Works to the

public on its website.

          63.   Sheet Music Now has willfully, with full knowledge of Bourne’s copyrights, and

without license or authorization, reproduced, distributed and publically displayed each of the

Works in violation of Bourne’s exclusive rights under 17 U.S.C. § 106.

          64.   Sheet Music Now is responsible directly for the unlawful infringement of

Bourne’s copyright interests in the Works.

          65.   As a direct and proximate result of the foregoing acts of infringement, Bourne has

been and continues to be irreparably harmed.

          66.   Sheet Music Now is liable to Bourne for actual damages and profits for each act

of infringement under U.S.C. § 504 or, in the alternative, for statutory damages for each willful

infringement in an amount to be determined at trial.

          67.   Pursuant to 17 U.S.C. § 505, Bourne also requests that this Court order Sheet

Music Now to reimburse Bourne for its attorneys’ fees and costs incurred in prosecuting this

action.

                                 SECOND CAUSE OF ACTION
                               Breaches of the Licensing Agreement

          68.   Bourne repeats and realleges the allegations contained in paragraphs 1 through 68

hereof as if fully set forth herein.

          69.   In addition to Bourne’s claim for copyright infringement, Bourne is also entitled

to relief against Sheet Music Now for its material breaches of the Licensing Agreement.


                                                11
                                                                                     SGR/20909502.2
         Case 1:19-cv-05123-ALC Document 1 Filed 05/31/19 Page 12 of 15



       70.     Bourne and OSMI, the predecessor interest to Sheet Music Now, entered into the

Licensing Agreement, to exploit the Works.

       71.     Sheet Music Now, as the successor in interest to OSMI, is liable to Bourne for

any of its or OSMI’s breaches of the Licensing Agreement.

       72.     Bourne fully performed its obligations under the terms of the Licensing

Agreement.

       73.     Pursuant to Paragraph 8 of the Licensing Agreement, OMSI was required to send

Bourne statements for monies payable to Bourne for the Formerly Licensed Works within sixty

(60) days following each June 30th and December 31st for the preceding semi-annual accounting

period, together with payment of monies, if any, earned by Bourne during the semi-annual period

for which the statement is rendered.

       74.     Neither OSMI nor Sheet Music Now has sent Bourne a statement for monies

payable to it since July 1, 2016.

       75.     OSMI and Sheet Music Now’s failure to send payments as required by the

Licensing Agreement is a material breach of the Licensing Agreement.

       76.     Pursuant to Paragraph 8 of the Licensing Agreement, together with the delivery of

each such statement, OSMI was to pay to Bourne the royalty shown to be owing, withholding no

minimum amount.

       77.     The Check does not represent the full payment of royalties due to Bourne under

the terms of the Licensing Agreement for the period July 1, 2016 through May 4, 2018.

       78.     Failing to pay the full amount due to Bourne is a material breach of the Licensing

Agreement.




                                               12
                                                                                    SGR/20909502.2
         Case 1:19-cv-05123-ALC Document 1 Filed 05/31/19 Page 13 of 15



        79.     Sheet Music Now is liable to Bourne for the forgoing material breaches of the

Licensing Agreement in an amount to be determined at trial.

        80.     Pursuant to Paragraph 8 of the Licensing Agreement, Bourne is also entitled to

contractual interest for the unpaid balance due at “the highest monthly rate permitted by

applicable law, or 18% per annum, whichever is less.”

        81.     Pursuant to Paragraph 19 of the Agreement Bourne is entitled to reimbursement

from Sheet Music Now for its attorneys’ fees and costs incurred in prosecuting this action.

                                THIRD CAUSE OF ACTION
                   Injunction and Seizure Pursuant to 17 U.S.C. § 502, et seq.

        82.     Bourne repeats and realleges the allegations contained in paragraphs 1 through 82

hereof as if fully set forth herein.

        83.     Bourne is entitled to a preliminary and permanent injunction under 17 U.S.C. §

502, et seq., to prevent further infringement of the Works.

        84.     Bourne further requests, pursuant to Article 16 of the Berne Convention and the

applicable local laws, that the Court order the seizure of all copies of the Works found to have

been made or used in violation of Bourne’s exclusive rights in the Works being distributed

throughout the signatory countries.

        85.     Pursuant to 17 U.S.C. § 502, et seq., Bourne further requests the impounding or

destruction or other reasonable disposition of all copies of the Works, including digitized copies,

made or used in violation of Bourne’s exclusive rights, and/or other articles by means of which

such copies may be produced or distributed.




                                                13
                                                                                     SGR/20909502.2
         Case 1:19-cv-05123-ALC Document 1 Filed 05/31/19 Page 14 of 15



                                   FOURTH CAUSE OF ACTION
                                        An Accounting

        86.       Bourne repeats and realleges the allegations contained in paragraphs 1 through 86

hereof as if fully set forth herein.

        87.       Bourne is entitled to a full accounting as to the royalty payments due to it

pursuant to the Licensing Agreement.

        88.       The Accounting that Bourne is entitled to is described in Paragraph 8 of the

Licensing Agreement.

        89.       Bourne has demanded an accounting.

        90.       Despite Bourne’s demand for an accounting, OSMI and Sheet Music Now have

failed to provide an accounting.

        91.       Bourne lacks any adequate remedy at law.

        92.       Pursuant to Paragraph 8(b) of the Licensing Agreement Bourne is entitled to

reimbursement from Sheet Music Now in conducting the accounting.

                                       DEMAND FOR JURY TRIAL

        93.       Bourne demands a trial by jury of all issues so triable.

WHEREFORE, Bourne respectfully requests that the Court enter judgment:

        (a) For the first cause of action, ordering Sheet Music Now to pay Bourne actual

              damages and profits or, in the alternative, statutory damages pursuant to 17 U.S.C. §

              504 for each violation of Bourne’s exclusive rights under 17 U.S.C. § 106;

        (b) For the second cause of action, Ordering Sheet Music Now to pay Bourne damages

              for its breach of the Licensing Agreement in an amount to be determined at trial, with

              interest;




                                                   14
                                                                                       SGR/20909502.2
       Case 1:19-cv-05123-ALC Document 1 Filed 05/31/19 Page 15 of 15



      (c) For the third cause of action, enjoining Sheet Music Now and their agents, successors,

         affiliates, servants, employees, representatives, and all other firms, divisions or

         corporations in active concert or participation with Sheet Music Now during the

         pendency of this action and permanently from engaging in any further infringing use

         of the Works and ordering the impounding and/or destruction of all originals, copies,

         facsimiles and duplicates (including those in digital form) in its possession, custody

         or control;

      (d) For the fourth cause of action, an accounting, with costs to conduct the same.

      (e) For all causes of action, ordering Sheet Music Now to reimburse Bourne for its

         attorneys’ fees and costs incurred in prosecuting this action;

      (f) For all other relief that this Court deems just, necessary or proper.


Dated: New York, New York
       May 31, 2019
                                                     SMITH, GAMBRELL & RUSSELL, LLP


                                                     By:   /s/ Roger J. Maldonado
                                                             Roger Juan Maldonado
                                                             1301 Avenue of the Americas, Fl. 21
                                                             New York, New York 10019
                                                             Tel: (212) 907-9700
                                                             Fax: (212) 907-9841
                                                             Email: rmaldonado@sgrlaw.com

                                                             Attorneys for Plaintiff




                                               15
                                                                                       SGR/20909502.2
